                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

    SCOTT ENVIRONMENTAL                               §
    SERVICES, INC.,                                   §
                                                      §
                   Plaintiff,                         §
                                                      §
                                                                 Case No. 2:19-cv-00026-JRG-RSP
    v.                                                §
                                                      §
    NEWFIELD EXPLORATION                              §
    COMPANY, ZACHARY MCCARDELL,                       §
    and KEVIN PARKER,                                 §
                                                      §
                   Defendants.                        §
                                                      §

                                 MEMORANDUM OPINION AND ORDER

              Defendant Newfield Exploration Company (hereinafter “Newfield”) filed a Motion to Stay

and Compel Arbitration (“Motion to Stay”) (Dkt. No. 14), which is now before the Court. 1

Newfield also filed a Motion for Leave to File Supplement to its Motion to Stay and Compel

Arbitration (“Motion for Leave”). (Dkt. No. 30.) Newfield also filed a Motion for Oral Hearing on

these Motions. (Dkt. No. 62.)

              After consideration, the Court DENIES both Newfield’s Motion to Stay and its Motion for

Leave. Consequently, the Court DENIES-AS-MOOT Newfield’s Motion for Oral Hearing.


         I.      BACKGROUND

              This lawsuit involves allegations that Newfield misappropriated confidential information

from Plaintiff Scott Environmental Services, Inc. (“Scott”). Scott also alleges that Newfield

employees Zachary McCardell and Kevin Parker misappropriated confidential information. Scott



1
  Defendant Kevin Parker joined Newfield’s Motion to Stay. (Dkt. No. 21.) Defendant Zachary McCardell also
joined Newfield’s Motion to Stay. (Dkt. No. 33.)

                                                    1 / 12
and Newfield entered into a Master Service Agreement, which all parties had signed by April 25,

2013. (Dkt. No. 14-1 at 1.) This agreement refers to Newfield as “Company” and refers to Scott

as “Contractor.” (Id.) The Master Service Agreement includes provisions regarding confidential

information that was shared between the parties, including the following language:

                Contractor may disclose confidential information to Company in
                connection with the services. Company shall treat, protect, and
                safeguard as proprietary and confidential this Agreement and all
                confidential information disclosed to Company using at least as
                great a degree of care as used to maintain the confidentiality of its
                own confidential information, but in no event less than a reasonable
                degree of care. Except with specific prior written authorization.
                Company shall not use any of Contractor’s confidential information
                other than for the purpose for which it has been disclosed. Company
                will disclose Contractor’s Confidential information only to
                Company’s employees who need to know such Information,
                provided that such employees are bound by terms and conditions
                protecting such confidential information no less restrictive than
                those of this Agreement. “Confidential information” as used in this
                Agreement means any and all (and without limitation) technical and
                nontechnical information including trade secret, and proprietary
                information, techniques, models, charts, readings, logs,
                interpretations, extractions, mappings and integrations, production
                data, test data, log data, images plots and formulae related to the
                current, future and proposed work and services, and information
                concerning product or process research and development, design
                details and specifications, engineering, financial data, and marketing
                plans of Company.

(Id. at 8.) The Master Service Agreement also included an arbitration provision:

                Any and all disputes claims or controversies arising out of or in
                connection with this Contract or the furnishing of products and/or
                services hereunder [herein "Dispute”] shall be referred to and
                determined by binding arbitration as the sole and exclusive remedy
                of the parties as to the Dispute. Such arbitration shall be conducted
                in accordance with the rules of the American Arbitration
                Association . . . .

(Id. at 7–8.)




                                                2 / 12
          Three years after entering into the Master Service Agreement, Scott and Newfield entered

into a Non-Disclosure Agreement (hereinafter “NDA”) on May 16, 2016. (Dkt. No. 14-4 at 4.)

Kevin Parker and Zach McCardell, who were employees for Newfield, were also parties to the

NDA. (Id. at 1, 4.) One stated purpose of the NDA was to allow the observation of Scott’s

operations. (Id. at 1.) The NDA provides that Newfield will not disclose or use for personal or

financial gain the operations observed, as well as a long list of other confidential information. (Id.)

The Non-Disclosure Agreement also includes a forum selection clause, which states that:

                 [a]ll parties to this Agreement agree that proper venue for any action
                 of original jurisdiction seeking to enforce this Agreement shall lie
                 in the United States District Court for the Eastern District of Texas,
                 Marshall Division or in a Texas State Court have jurisdiction in
                 Gregg County, Texas and that this Agreement shall be construed in
                 accordance with the laws of Texas and/or any applicable federal
                 law.

(Id. at 3.)


    II.       NEWFIELD’S MOTION FOR LEAVE TO FILE SUPPLEMENT TO ITS
              MOTION TO STAY AND COMPEL ARBITRATION

          In Newfield’s Motion for Leave (Dkt. No. 30), it seeks leave to file a supplement to its

Motion to Stay and Compel Arbitration (Dkt. No. 14) to address additional case law. The Court

concludes that Newfield has not shown good cause for supplementing its Motion to Stay and

Compel Arbitration (Dkt. No. 14) as the newly provided caselaw was available to Newfield at the

time Newfield filed its Motion to Stay and Compel Arbitration. Further, even if the Court were to

allow supplementation, the Court concludes that the cases set forth by Newfield in its supplemental

brief do not justify staying this case and compelling arbitration. The Court therefore DENIES

Newfield’s Motion for Leave.

          Newfield seeks to supplement its original briefing with a discussion of Henry Schein, Inc.

v. Archer & White Sales, Inc., 139 S. Ct. 524, 527 (2019). This case was decided on January 8,

                                                 3 / 12
2019, yet Newfield’s Motion to Stay and Compel Arbitration (Dkt. No. 14) was filed on March

13, 2019, over two months after Henry Schien was decided. Thus, the Henry Schien case was

available to Newfield at the time it filed its original motion, but Newfield did not cite to that

authority. Furthermore, Newfield filed this Motion for Leave to File a Supplement (Dkt. No. 30)

on April 16, 2019, which was roughly one week after the briefing had closed for the Motion to

Stay and Compel Arbitration and over three months after Henry Schien was decided. Newfield has

not provided any adequate reason for why this authority could not have been provided at an earlier

date. Further, allowing supplementation would be cause significant prejudice to Scott as briefing

for the Motion to Stay had already closed when Newfield filed its Motion for Leave.

        The Court also concludes that these amendments would be of minimal importance,

suggesting that good cause has not been shown. Even if the Court were to consider Newfield’s

supplemental authority, that authority would not justify staying this case and compelling

arbitration. Newfield argues that

                following the Supreme Court’s decision in Henry, the Court’s
                analysis can be streamlined to simply confirming that the MSA’s
                arbitration provision incorporates the AAA rules, thereby delegating
                arbitrability issues to the arbitrators. With that, the Court can, and
                must, compel Scott to arbitration notwithstanding the parties’
                various contentions on arbitrability.

(Dkt. No. 30 at ¶ 3.)

        The Court does not agree with this interpretation of Henry Schein as the Supreme Court

explicitly stated

                [w]e express no view about whether the contract at issue in this case
                in fact delegated the arbitrability question to an arbitrator. The Court
                of Appeals did not decide that issue. Under our cases, courts “should
                not assume that the parties agreed to arbitrate arbitrability unless
                there is clear and unmistakable evidence that they did so.” On
                remand, the Court of Appeals may address that issue in the first



                                                4 / 12
               instance, as well as other arguments that Archer and White has
               properly preserved.

Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. at 531.

       Determining who has the primary power to decide arbitrability turns on the agreement

between the parties. Petrofac, Inc. v. DynMcDermott Petroleum Operations Co., 687 F.3d 671,

675 (5th Cir. 2012) (citing First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943 (1995)). The

Fifth Circuit “will not assume that the parties agreed to arbitrate arbitrability ‘[u]nless the parties

clearly and unmistakably provide otherwise.’” Id. (citing AT&T Techs., Inc. v. Commc'ns Workers

of Am., 475 U.S. 643, 649 (1986)). Henry Schein actually confirms that standard. 139 S. Ct. at 531

(stating that courts “should not assume that the parties agreed to arbitrate arbitrability unless there

is clear and unmistakable evidence that they did so”).

       While the Petrofac court stated that “[t]he express adoption of [the American Arbitration

Association] rules presents clear and unmistakable evidence that the parties agreed to arbitrate

arbitrability,” id., other courts have concluded that no such clear and unmistakable evidence

existed of intent to arbitrate arbitrability where multiple conflicting agreements had been made.

PoolRe Ins. Corp. v. Organizational Strategies, Inc., No. CIV.A. H-13-1857, 2013 WL 3929077,

at *7 (S.D. Tex. July 29, 2013), aff’d, 783 F.3d 256 (5th Cir. 2015), and aff’d, 783 F.3d 256 (5th

Cir. 2015). In PoolRe, the Southern District of Texas stated that “the court must consider the

interaction of multiple agreements in assessing whether there is ‘clear and unmistakable evidence’

regarding the question of ‘who determines arbitrability’ in this case.” Id. While the parties’ original

agreement may have provided clear and unmistakable evidence if it was the only agreement, the

court determined that a subsequent agreement with a forum selection clause conflicted with the

original agreement. Id. The Court concluded that the conflicting provision in the subsequent

agreement regarding arbitrability gave rise to a dispute as to whether the parties had revoked the

                                                5 / 12
delegation clause of the earlier agreement and that, “[a]t the very least, the existence of this dispute

indicates that the parties’ intent is ambiguous, thereby precluding a finding that the services

agreement ‘clearly and unmistakably’ reaffirms the delegation clause.” Id. at 8. Thus, the court

applied the default rule of judicial construction. Id.

       The Court concludes that this dispute is analogous to the dispute presented in PoolRe and

that no clear and unmistakable evidence has been presented to resolve the question of “who

determines arbitrability” here. The parties in this case originally entered into a Master Services

Agreement, which requires that

               [a]ny and all disputes claims or controversies arising out of or in
               connection with this Contract or the furnishing of products and/or
               services hereunder [herein "Dispute”] shall be referred to and
               determined by binding arbitration as the sole and exclusive remedy
               of the parties as to the Dispute. Such arbitration shall be conducted
               in accordance with the rules of the American Arbitration
               Association. . . .

(Dkt. No. 14-1 at 7–8.) The parties then entered into a Non-Disclosure Agreement providing that

               [a]ll parties to this Agreement agree that proper venue for any action
               of original jurisdiction seeking to enforce this Agreement shall lie
               in the United States District Court for the Eastern District of Texas,
               Marshall Division or in a Texas State Court have jurisdiction in
               Gregg County, Texas and that this Agreement shall be construed in
               accordance with the laws of Texas and/or any applicable federal
               law.

(Dkt. No. 14-4 at 3.)

       Just like in PoolRe, a subsequent agreement (the Non-Disclosure Agreement) was made

here that included a forum selection clause instead of an arbitration provision. At the very least,

this subsequent Non-Disclosure Agreement creates ambiguity as to the parties’ intent regarding

the issue of whether the question of arbitrability itself should be arbitrated. Thus, the agreements,

when construed together, do not “clearly and unmistakably” suggest that the question of



                                                6 / 12
arbitrability should be decided by the arbitrator, so the Court will apply the default rule of judicial

construction like the Court in PoolRe. Consequently, the importance factor suggests that this

Motion for Leave should be denied.

          The Court therefore DENIES Newfield’s Motion for Leave to File Supplement to Its

Motion to Stay and Compel Arbitration, but the Court has considered all current authorities,

including Henry Schein.


   III.      NEWFIELD’S MOTION TO STAY AND COMPEL ARBITRATION

          “When considering a motion to compel arbitration under the FAA, a court employs a two-

step analysis.” Tittle v. Enron Corp., 463 F.3d 410, 418 (5th Cir. 2006). The first step is to

“‘determine whether the parties agreed to arbitrate the dispute in question.’” Id. (quoting Webb v.

Investacorp., Inc., 89 F.3d 252, 258 (5th Cir. 1996)). This first step requires that two separate

issues be resolved—“(1) whether there is a valid agreement to arbitrate between the parties; and

(2) whether the dispute in question falls within the scope of that arbitration agreement.” Id.

(quoting Webb, 89 F.3d at 258); see also Sharpe v. AmeriPlan Corp., 769 F.3d 909, 914 (5th Cir.

2014) (citing Sherer v. Green Tree Servicing, LLC, 548 F.3d 379, 381 (5th Cir. 2008)). If the

parties agreed to arbitrate the dispute in question, then the Fifth Circuit directs courts to determine

“‘whether legal constraints external to the parties’ agreement foreclosed the arbitration of those

claims.’” Tittle, 463 F.3d at 418. (quoting Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth,

473 U.S. 614, 628 (1985)). Neither party has argued that external legal constraints foreclose

arbitration of any claims, so the Court concludes that the second step is satisfied. Accordingly, the

Court will focus its analysis on the first step and the question of whether the parties agreed to

arbitrate the dispute in question.




                                                7 / 12
       “[T]he question whether an arbitration provision conflicts with other dispute resolution

provisions is properly analyzed under the ‘validity’ step of the arbitration analysis.” Sharpe, 769

F.3d at 915. In determining whether a valid agreement to arbitrate the claims exists, state contract

law is used and the Federal Arbitration Act’s presumption in favor of arbitration is not implicated.

Id. (citing Klein v. Nabors Drilling USA L.P., 710 F.3d 234, 236–37 (5th Cir. 2013)) (internal

citations omitted).

       The Court concludes that the parties do not have a valid agreement to arbitrate the claims

at issue here. The Court reaches this conclusion because (1) the Amended Complaint is based on

violations of the NDA and not the MSA; (2) the parties entered into the NDA after the MSA; (3)

the MSA provides that the terms of any special agreement shall control over the terms of the MSA

where there is conflict.

       The language within the Amended Complaint is based on the NDA and not the MSA. The

Amended Complaint refers to certain confidential information that was covered by the NDA that

was allegedly misappropriated by Newfield. (Dkt. No. 6 at ¶ 8. Compare Dkt. No. 6 at ¶ 9 with

Dkt. No. 14-4 at ¶ 2.2.) The Complaint alleges that Scott provided to Defendants a confidential

presentation on October 13, 2014, discussing “the Firmus® Process including design, operations,

and quality control,” “sampling and testing, including the basis of the Scott Sampling Procedure,”

“[c]hemical testing procedures for chlorides and sulfates,” and “geotechnical testing processes

including gradation and moisture content determinations.” (Dkt. No. 6 at ¶ 9.) The Complaint also

alleges that this confidential information and other confidential information described within the

NDA was misappropriated. (Id. at ¶¶ 9–15.) The Amended Complaint does not reference the MSA.

       Further, the NDA was entered after the original MSA and the first amended version of the

MSA were entered into. The parties agreed to the forum selection clause after they agreed to the



                                               8 / 12
arbitration provision, and this suggests that the terms of the NDA controlled over the terms of the

MSA and that there was no valid agreement to arbitrate between the parties. Newfield argues that

a second amendment of the MSA was filed in January 2017 and that, because this amendment of

the MSA was entered into after the NDA was entered into, the second amendment of the MSA

controls over the NDA. (Dkt. No. 14 at 6.) However, the second amendment of the MSA appears

to have been undertaken solely to make a name change from Scott Environmental Services

International LLC to Scott Energy Technologies LLC. (See Dkt. No. 14-3 (“The Agreement is

hereby amended to replace the name of Scott Environmental Services International, LLC with

SCOTT ENERGY TECHNOLOGIES LLC, therein. . . . All other terms and conditions of the

Agreement shall remain unchanged.”).) Because this subsequent amendment solely was directed

to making a name change, the Court gives little weight to the argument that the second amended

version of the MSA controls simply because it is the last agreement that was entered into.

       Additionally, one provision within the MSA suggests that the NDA should actually control

here. The original MSA states:

               Should the parties hereto enter into any future formal written
               agreement (excluding “work orders”, “job tickets”, or other similar
               pre-prepared forms submitted by [Scott Environmental Services,
               Inc.]) specially prepared to provide for a particular job to be done or
               service to be rendered by [Scott Environmental Services, Inc.], then,
               in the event of a conflict between the terms of such agreement and
               the terms of this Contract, the terms of the special agreement for the
               particular job or services shall prevail.

(Dkt. No. 14-1 at § XII.) This provision was unaffected by later amendments, and it suggests that

the provisions within the NDA should prevail. The NDA was a formal written agreement prepared

to provide for a particular job to be done or service to be rendered by Scott Environmental Services,

Inc. Within the Recitation of Purposes section of the NDA, Scott permitted Newfield to observe

Scott’s operations to see if any of the techniques employed by Scott could be adapted to improve

                                               9 / 12
the efficiency of Newfield’s other operations. (Dkt. No. 14-4 at ¶ 2.1.) The NDA and the MSA

conflict with each other as one includes a forum selection clause while the other includes a

mandatory arbitration provision. Thus, according to the terms of the MSA itself, the terms of the

NDA shall prevail.

       Newfield asserts that the arbitration provision within the MSA controls here over the forum

selection clause of the NDA. Newfield relies on several arguments that the Court did not address

above. First, Newfield argues that the NDA does not specifically preclude arbitration and that “a

forum selection clause cannot nullify an arbitration clause unless the forum selection clause

specifically precludes arbitration.” (Dkt. No. 27 at 7.) Second, Newfield argues that the NDA and

the MSA are not between the same parties and that the NDA may not supersede the MSA as a

result. (Dkt. No. 14 at 7.) Third, Newfield argues that the NDA was entered into after confidential

information had been disclosed to Newfield (Dkt. No. 14 at 6–7.) Fourth, Newfield argues that the

NDA does not cover information that Scott discloses to Newfield directly. (Id. at 5).

       Newfield’s first argument is that the NDA does not specifically preclude arbitration, and

“a forum selection clause cannot nullify an arbitration clause unless the forum selection clause

specifically precludes arbitration.” (Dkt. No. 27 at 7 (citing Pers. Sec. & Safety Sys. v. Motorola

Inc., 297 F.3d 388, 396 n.11 (5th Cir. 2002) (hereinafter “Personal Security”)). However, the

present situation is similar to Berg v. Faulkner, 2007 U.S. Dist. LEXIS 72486 (N.D. Tex. 2007)

and is distinguishable from Personal Security due to the lack of temporal proximity between the

NDA and the MSA. In Berg, an Agreement was entered into containing an arbitration provision,

and a Note was subsequently entered into roughly a year later that contained a forum selection

clause. Id. at *2–3. The critical issue in Berg was whether the arbitration provision controlled, and




                                              10 / 12
the Court concluded that it did not. Id. at *8–*14. In reaching its decision, the Berg court

distinguished Personal Security, noting that the Fifth Circuit in Personal Security was

                considering      clearly    related     agreements      that   were
                contemporaneously executed. There is no temporal proximity or
                evidence in this case suggesting that the Note and the Agreement are
                related. The court need only look at the terms of the Note to
                determine if there is an agreement to arbitrate.

Id. at *11–12; see also I.D.E.A. Corp. v. WC & R Interests, Inc., 545 F. Supp. 2d 600, 608 (W.D.

Tex. 2008) (citing Personal Security, 297 F.3d at 393) (“Separate agreements should be construed

together if they are executed contemporaneously, ‘for the same purpose’ and as ‘interrelated parts

of one deal,’ and if ‘the arbitration provision is contained in an agreement that [is] essential to the

overall transaction.’”). Similarly here, the MSA and the NDA were not entered

contemporaneously—the NDA was entered into three years after the MSA. Further, the MSA and

the NDA do not reference each other in any way to suggest that the two agreements are related.

Thus, the Court need only look at the terms of the NDA here to determine if there is an agreement

to arbitrate.

        Newfield’s second argument that the NDA and the MSA are not between the same parties

is also unpersuasive. The Complaint is based on violations of the NDA. As asserted by Scott, the

NDA is a standalone agreement with independent legal significance here. Further, the Court gives

little weight to Zach McCardell’s and Kevin Parker’s inclusion as parties to the NDA since both

McCardell and Parker are expressly identified in the NDA as agents of Newfield. (Dkt. No. 14-4

at ¶ 1.) The argument that the NDA does not cover some types of disclosures goes to the merits

of Plaintiff’s claims rather than to the appropriate forum.




                                               11 / 12
   IV.      CONCLUSION

         The Court DENIES Defendant Newfield Exploration Company’s Motion to Stay and

Compel Arbitration. The Court also DENIES Newfield’s Motion for Leave to File Supplement to

its Motion to Stay and Compel Arbitration. The Court DENIES-AS-MOOT Newfield’s Motion

for Oral Hearing.
        SIGNED this 3rd day of January, 2012.
         SIGNED this 22nd day of October, 2019.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                          12 / 12
